TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00519-CV



                       Tonya Walker and Nicholaus Zarate, Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee


        FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY,
       NO. 05-140-F3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court signed a final order terminating appellants’ rights to their four minor

children on July 18, 2006. Pursuant to section 263.405 of the family code, appellants’ appeals are

governed by the supreme court rules for accelerated appeals in civil cases. See Tex. Fam. Code Ann.

§ 263.405(a) (West Supp. 2006). Thus, appellants were required to file their notice of appeal within

twenty days after the trial court’s final order was signed, or August 8, 2006. See Tex. R. App. P.

26.1(b); In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005), cert. denied, 126 S. Ct. 483 (2005).

               Appellant Tonya Walker filed her notice of appeal on August 25, 2006, and Appellant

Nicholaus Zarate filed his notice of appeal on September 5, 2006. Neither appellant filed a motion

to extend the deadline for filing notice of appeal as allowed under Tex. R. App. P. 26.3.1 Although


       1
          Nor may we imply a motion to extend the deadline for filing notice of appeal, since both
appellants’ notices of appeal were filed more than fifteen days after the deadline. See Tex. R. App.
P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
both appellants filed motions for new trial, these motions did not operate to extend the deadline for

filing a notice of appeal. See Tex. Fam. Code Ann. § 263.405(c). Because appellants did not file

a motion for extension under rule 26.3 and their notices of appeal were not filed within twenty days

after the trial court signed the final order terminating appellants’ parental rights, this Court is without

jurisdiction to consider appellants’ appeals. See In re K.A.F., 160 S.W.3d at 927. Accordingly, we

dismiss appellants’ appeals for want of jurisdiction.




                                                 __________________________________________

                                                 Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: April 19, 2007




                                                    2